Citation Nr: 0919395	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-15 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for otitis media with 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served as a New Philippine Scout from February 
1946 to February 1949.

The first issue the undersigned must address is what claim is 
before the Board at this time.  See 38 U.S.C.A. § 7104; 38 
C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction to resolve 
questions as to its own jurisdiction).  See also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is a well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, and that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated).

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board observes that the clear and unmistakable error 
(CUE) claim was not one of the issues certified for appeal.  
The RO discussed this issue as part of its adjudication of 
the otitis media with sensorineural hearing loss claim in the 
February 2008 rating decision and the subsequent statement of 
the case (SOC) from May 2008.  However, in his substantive 
appeal, dated May 2008, the Veteran indicated that he only 
wanted to appeal the issues listed in his substantive appeal.  
The Veteran's substantive appeal only mentions arguments for 
the otitis media with sensorineural hearing loss claim.  The 
Veteran makes no mention of the CUE claim previously 
addressed by the RO.  Thus, the CUE claim is not presently 
before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In a decision dated in May 2002, the RO found that new 
and material evidence had not been received to warrant 
reopening the Veteran's claim of entitlement to service 
connection for otitis media with sensorineural hearing loss.  
The Veteran did appeal that decision.

2.  Evidence received since the May 2002 decision is 
cumulative or redundant of other evidence of record, and does 
not raise a reasonable possibility of substantiating that 
claim.


CONCLUSION OF LAW

New and material evidence has not been received since the May 
2002 decision that denied entitlement to service connection 
for otitis media with sensorineural hearing loss, and that 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Here, the VCAA duty to notify was satisfied prior to the RO 
decision in February 2008.  This was accomplished by way of a 
letter sent to the Veteran in January 2008 that fully 
addressed all three notice elements as those elements apply 
to establishing service connection for otitis media with 
sensorineural hearing loss.  The letter was sent prior to the 
initial RO decision regarding the Veteran's claim to reopen 
his claim for service connection for otitis media with 
sensorineural hearing loss.  This letter informed the Veteran 
of what evidence was required to substantiate the claim for 
otitis media with sensorineural hearing loss and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The January 2008 letter also informed the Veteran as to how 
VA assigns disability ratings and effective dates.

The notice requirements discussed in Kent were also satisfied 
prior to the RO adjudication of reopening the Veteran's 
service connection claim for otitis media with sensorineural 
hearing loss from February 2008.  The notice letter provided 
to the Veteran in January 2008 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  The letter informed the 
Veteran of the proper definition of new and material 
evidence.  The letter also informed the Veteran of the 
evidence needed to substantiate the underlying claim for 
service connection.  

The RO stated, in the January 2008 notice letter, that the 
Veteran's claim for service connection for otitis media with 
sensorineural hearing loss was previously denied "because 
this condition was not incurred in or aggravated during your 
military service; therefore, the evidence you submit must 
relate to this fact."  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records but does not include providing an 
examination to an individual attempting to reopen a finally 
decided claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Certification from the National Personnel Records Center 
(NPRC), dated November 2006, indicated the unavailability of 
service treatment records due to a fire at the Records Center 
in 1973.  The Board recognizes that it has a heightened 
obligation to assist the appellant in the development of his 
case, and to explain findings and conclusions, as well as 
carefully consider the benefit-of-the-doubt rule when records 
in the possession of the government are presumed to have been 
destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  The Board finds that, based on the RO's efforts, as 
enumerated by the Formal Finding on the Unavailability of 
Service Treatment Records from December 2007,  and the 
responses from the service department, it is reasonably 
certain that the Veteran's service treatment records are no 
longer available and that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see 
also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material

In December 1980, the Board denied service connection for 
otitis media with sensorineural hearing loss.  The decision 
is final.  38 U.S.C.A. § 7104 (West 2002).  

In August 1986, the RO again considered the Veteran's claim 
for service connection for otitis media with sensorineural 
hearing loss but determined that the additional evidence did 
"not have any value in establishing [service connection] for 
claimed disabilities."  The Veteran was notified of that 
decision the following month; he did not appeal the decision.  
The decision thus became final.  Id.

The RO held, in a May 2002 rating decision, that new and 
material evidence adequate to reopen the Veteran's claim for 
service connection for otitis media with sensorineural 
hearing loss was not submitted.  That same month, the Veteran 
was notified of the RO's decision and of his appellate 
rights.  He did not appeal the decision and it became final.  
Id.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  The evidence to be considered in making this new 
and material determination is that added to the record since 
the last final denial on any basis.  Id.

In the December 1980 Board decision, the Board denied the 
Veteran's claim for otitis media with sensorineural hearing 
loss.  The basis for the denial was that otitis media with 
hearing loss was not shown during his active service and that 
otitis media and/or hearing loss was first shown at least 
several years after that service.  Subsequent denials to 
reopen the Veteran's claim for service connection for otitis 
media with sensorineural hearing loss showed that the 
evidence submitted was not adequate to establish an inservice 
injury or disease.

Based on the above, in order to reopen his claim, the record 
must show the receipt, since the May 2002 final disallowance, 
of non-redundant and non-cumulative evidence establishing 
that the claimed disability was incurred or aggravated during 
active service.

The Veteran submitted affidavits from "E.M.," "C.P." and 
"S.R." in October 2006.  The statements from these 
individuals attest to the fact that they served with the 
Veteran during World War II.  As these affidavits fail to 
address any disability that was incurred in service by the 
Veteran, the evidence does not relate to the unestablished 
fact necessary to substantiate the Veteran's claim.  These 
statements are not evidence which raise the possibility of 
substantiating the Veteran's claim as they do not establish 
that the Veteran's current disability was incurred in 
service.

A statement from "A.B." dated in July 2006 was submitted.  
A.B. stated that he personally knew the Veteran and served 
with him during World War II.  A.B. also stated that "I know 
him to have suffered hearing losses as a result of our 
encounters fighting the enemies at Mountain Province, 
Philippines; That I know him to have suffered hearing losses 
as a result of various firing with the Field Artillery Canons 
- 75 MM, 105 MM, and 155 MM."  This statement is essentially 
identical to statements from "C.J." and "S.C.," which the 
RO had of record and reviewed prior to its May 2002 decision.  

C.J. stated, in August 2001, that "said [Veteran] had 
acquired his defective hearing as a result of our operation 
during the war as a Field Artillery."  In September 2001, 
S.C. indicated that "said [Veteran] had acquired his 
defective hearing as a result of our operation in battle with 
the Japanese Forces in the area of Mountain Province."  
Given that A.B.'s statement is redundant of the statements 
made by C.J. and S.C. in 2001 that were considered by the RO 
in its 2002 decision, the claim may not be reopened based on 
A.B.'s statement or on the duplicate statements from C.J. and 
S.C.  

Medical reports from Dr. "N.L.," a Clinical Audiologist, 
were also submitted in October 2006 and January 2008.  
Included in October 2006 was a medical certificate from Dr. 
"J.M."  These reports merely establish that the Veteran has 
a current hearing loss disability.  However, neither evidence 
relates to whether the Veteran's current hearing loss 
disability was incurred in service and as such, they do not 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim.

Indeed, no evidence added to the record since the last final 
disallowance of his claim shows, or even relates to whether 
the Veteran's current disability was incurred in or 
aggravated in service.  In summary, new and material evidence 
has not been submitted to reopen the Veteran's claim for 
entitlement to service connection for otitis media with 
sensorineural hearing loss.  Since his claim may not be 
reopened, the benefit-of-the-doubt doctrine is inapplicable.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for otitis media with 
sensorineural hearing loss has not been reopened, and the 
appeal is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


